DETAILED ACTION
This is the third Office Action regarding application number 17/047,045, filed on 10/12/2020, which is a 371 of PCT/US2019/027336, filed on 04/12/2019, and which claims priority to provisional application number 62/656,703, filed on 04/12/2018.
This action is in response to the Applicant’s Response received 09/30/2022.

Status of Claims
Claims 1-28 are currently pending.
Claims 1 and 8-10 are amended.
Claims 21-28 are withdrawn.
Claims 1-20 are examined below.
The rejection of claims 1, 15, and 16 under 35 U.S.C. § 103 in view of the SFERLAZZO, BALLIE, and GEERLIGS references has been withdrawn in light of the Applicant’s amendments
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/30/2022 have been carefully considered but they are not found persuasive.
The applicant first argues that TODOROV does not disclose the ITO layer that the examiner asserts corresponds to the claimed interconnecting layer is transparent within an absorption band of the CIGS device. Remarks 8. The Office action states that the ITO layer must inherently and obvious be substantially optically transparent to light within the CIGS absorption band because the CIGS layers generate electrical charge carriers. If the ITO layer was not transparent and absorbed the photons within the CIGS absorption band, then the CIGS layers would not generate charge carriers and would be inoperable. The applicant does not rebut the examiner’s assertion that the ITO layer is optically transparent within the CIGS absorption band. The examiner asserted inherency and obviousness of the ITO material’s transparency, and shirts the burden to the applicant to demonstrate with evidence that the ITO material is not optically transparent within the CIGS absorption band. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
The applicant next argues that WANG teaches away from adding a hole transport material (HTM) underneath the perovskite layer. Remarks 10. The applicant specifically points to a statement in WANG related to previously-studied HTMs. This quoted statement does not appear to be relevant to the PTAA HTM materials disclosed by WANG. Thus, the examiner does not understand the quoted portion of WANG to teach away from the modifications described in the rejections below. WANG specifically describes the benefits related to the addition of a PTAA HTM, and the examiner does not agree that WANG’s statement that teaches away from the addition of a PTAA HTM.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”).
Regarding claim 1, TODOROV teaches a monolithic tandem photovoltaic cell (Fig. 3), comprising: 
a first electrode (Mo); 
a CIGS light absorption section (CIGS/CdS) on said first electrode; 
an interconnecting layer (ITO) on said CIGS light absorption section; and 
a perovskite light absorption section on said inter-connecting layer (perovskite layer), 
wherein said interconnecting layer provides an electrically conducting and optically transparent connection within an absorption band of said CIGS light absorption section (since the CIGS layer generates current, this means that the interconnecting layer must inherently and obviously be at substantially optically transparent to light within the CIGS absorption band or else the device would be inoperable), said interconnecting layer being provided between said CIGS light absorption section and said perovskite light absorption section (ITO is a transparent layer, pg. 1500799);
a second electrode (aluminum) on said perovskite light absorption section, said second electrode being optically transparent transmitting more than 50% of incident light (transmission is reported as about equal to 50%).

    PNG
    media_image1.png
    282
    459
    media_image1.png
    Greyscale

TODOROV does not disclose expressly that the interconnecting layer has a polished surface on which said perovskite light absorption section is formed.
GEERLIGS teaches a tandem solar cell with an interconnecting layer (350) that is adapted as a smoothing layer to form a substantially flattened surfaces for below the upper solar cell (para. 107).

    PNG
    media_image2.png
    413
    595
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and substantially flatten, i.e., polish, the interconnecting layer as taught by GEERLIGS to simplify the creation of thin film layers above (GEERLIGS, para. 107).
The examiner concludes that the reported transmission value of the second electrode of “about 50%” from TODOROV is either anticipated or so close enough to have been obvious to skilled artisans. TODOROV also describes a calcium-based electrode having 80% transmission), and the examiner finds that skilled artisans would immediately appreciate the option to try and replace the aluminum-based electrode with the calcium-based material since TODOROV explains that the two are interchangeable and useful within a tandem solar cell device.
WANG teaches a hole transport layer of PTAA doped with 1 wt% of F4-TCNQ that was found to reduce the series resistance and improve the device power conversion efficiency (pg. 276, left col., top para.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add a PTAA hole transport layer doped with F4-TCNQ at 1wt% as taught by WANG to reduce the series resistance and improve the device power conversion efficiency.

Regarding claim 11, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said first electrode is formed on a substrate (glass substrate, TODOROV, Fig. 3).

Regarding claim 13, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 11, wherein said substrate is a soda-lime glass substrate (glass substrate, TODOROV, Fig. 3).

Regarding claim 14, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said first electrode is Mo (TODOROV teaches a molybdenum electrode).

Regarding claim 15, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said CIGS light absorption section comprises a CIGS absorber layer and a CdS layer deposited on said CIGS absorber layer (CIGS/CdS combination, TODOROV, Fig. 3).

Regarding claim 20, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, wherein said interconnecting layer is substantially optically transparent to light within an absorption band of said CIGS light absorption section (since the CIGS layer generates current, this means that the interconnecting layer must inherently and obviously be at substantially optically transparent to light within the CIGS absorption band or else the device would be inoperable).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) as applied to claim 1 above, and further in view of TAKADA (US 2011/0018424 A1).
Regarding claims 2-5, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said polished surface of said interconnecting layer has a maximum vertical distance (VD) less than 250 nm (claim 2), less than 100 nm (claim 3), in the range of 100 nm to 5 nm (claim 4), or in the range of 40 nm to 10 nm (claim 5).
TAKADA teaches an ITO transparent conductive oxide layer for solar cells having a maximum height peak to valley distance between 1-50 nanometers, inclusive (paras. 18-19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and flatten the interconnecting layer surface to a range of 1-50nm as taught by TAKADA in order to provide a conductive layer for a solar cell having exceptional light transmittance and low surface resistivity (TAKADA, para. 22)


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) as applied to claim 1 above, and further in view of GUCHHAIT (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”).
Regarding claims 6 and 7, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said interconnecting layer is an ITO layer between 200 nm and 400 nm thick (claim 6), or that said interconnecting layer is an ITO layer about 300 nm thick (claim 7).
GUCHHAIT teaches a tandem perovskite-CIGS solar cell with an ITO interlayer having a thickness of about 250 nanometers (the examiner interprets only the first ITO layer connected to the top solar cell as the interconnecting layer, and not both ITO layers in combination).

    PNG
    media_image3.png
    525
    481
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and make the ITO interconnecting layer about 250 nanometers as taught by GUCHHAIT since this is plainly a suitable and sufficient thickness to deposit all subsequent material layers thereon, and is obviously the use of this thickness is simply a use and application of a known technique to improve the perovskite cell to ensure high optical transparency and charge conduction. MPEP 2143(C-D). Further, the prior art thickness of 250 nanometers is within the range of claim 6 and substantially close to “about 300 nm” recited in claim 7. MPEP 2144.05(I).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) as applied to claim 1 above, and further in view of KE (US 2020/0185630 A1, effective filing date June 30, 2017).
Regarding claims 8-10, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said hole transport layer comprises PTAA doped with at least one of F4-TCNQ and TPFB or the dopant ranges thereof (claim 8), or the specific dopant ranges (claims 9 and 10).
KE teaches a hole transport layer of PTAA doped with about 10 wt% TPFB (para. 67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add 10 wt% TPFB to PTAA as taught by KE because this is well known to be a suitable material selection for hole transport layers in organic-inorganic hybrid perovskite solar cells and is seen substantially throughout the literature of hybrid perovskites. Further, the selection of a known material based on its recognized and explicit suitability for its intended use, in the instant case a hole transport layer, supports a prima facie obviousness determination. MPEP 2144.07.


Claim 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) as applied to claim 1 above, and further in view of SCHMIDT (“Upscaling of Perovskite Solar Cells: Fully Ambient Roll Processing of Flexible Perovskite Solar Cells with Printed Back Electrodes”).
Regarding claim 12, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 11, but does not disclose expressly that said substrate is a flexible substrate.
SCHMIDT teaches a perovskite solar cell that replaces a glass substrate with a flexible substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and replace the glass substrate with a flexible substrate as taught by SCHMIDT in order to allow for high speed production using roll-to-roll (R2R) processing (SCHMIDT, pg. 1, right col. para. 1).

Regarding claim 17, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly that said perovskite light absorption section comprises a PCBM layer formed on a perovskite absorber layer, a layer of ZnO nanoparticles formed on said PCBM layer, and an ITO layer formed on said layer of ZnO nanoparticles, said ITO layer being said second electrode.
SCHMIDT teaches a perovskite solar cell having a PCBM layer formed on a perovskite absorber layer, a layer of ZnO nanoparticles formed on said PCBM layer, and an ITO layer formed on said layer of ZnO nanoparticles, said ITO layer being said second electrode (Fig. 1b).

    PNG
    media_image4.png
    242
    527
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and incorporate a PCBM/ZnO NPs/ITO layer structure atop the perovskite layer as taught by SCHMIDT to allow for a two-step fabrication process having much shorter annealing time as this is important in terms of upscaling potential and has a huge impact on the energy consumption of the fabrication procedure (SCHMIDT, pg. 2, section 2.1, first para.).


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TODOROV (“Monolithic Perovskite-CIGS Tandem Solar Cells via In Situ Band Gap Engineering”) in view of GEERLIGS (US 2018/0374977 A1) and WANG (“Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells”) as applied to claim 1 above, and further in view of HWANG (US 2012/0298182 A1).
Regarding claims 18 and 19, the combination of TODOROV, GEERLIGS and WANG teaches or would have suggested the monolithic tandem photovoltaic cell according to claim 1, but does not disclose expressly an anti-reflection coating formed on said second electrode (claim 18), or that said anti-reflection coating is a MgF2 anti-reflection coating (claim 19).
HWANG teaches a reflection prevention layer formed on top of all the layers made of magnesium fluoride (para. 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TODOROV and add a magnesium fluoride anti-reflection layer as taught by HWANG to reduce the reflection loss of sunlight (HWANG, para. 62).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721